Title: Charles Caldwell to James Madison, 15 February 1828
From: Caldwell, Charles
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Lexington (Ky)
                                
                                February 15th. 1828.
                            
                        

                        A knowledge of the deep and lively interest you take in the literature and science of our country, is the
                            reason of my troubling you with this letter.
                        I am about to make an effort to procure from the legislature of Kentucky additional funds for the uses of
                            Transylvania university. To aid me in this, a knowledge of the amount of monies granted by other States to similar
                            institutions, will be highly important. With the affairs of the University of Virginia I know you are familiar.
                        May I ask the favour of you, then, to state to me, as briefly as you please, but as soon as may be convenient
                            to you, the general amount given by Virginia to her young institution?
                        Do the professors derive their salaries directly from the treasury of the State; or from the interest of a
                            fund set apart for that purpose?
                        What pecuniary benefactions has Virginia made, in land or money, to any other collegiate institution? Brief
                            answers to these questions, if not too burthensome to you, will greatly oblige me, and prepare me the better for the task
                            I am about to attempt.
                        Accept, I entreat you, my sincere wishes for the continuance of your health, accompanied by an assurance of
                            the sentiments of profound respect, with which I have the honour to be, Dear Sir, Your very faithful and Obedient Servant

                        
                            
                                Ch: Caldwell
                            
                        
                    